          Case 2:19-cv-02146-GMN-BNW Document 13 Filed 04/30/20 Page 1 of 2



1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
     WILLIAM J. POWELL, Jr.,          )
4                                     )
                  Plaintiff,          )                        Case No.: 2:19-cv-02146-GMN-BNW
5
         vs.                          )
6                                     )                                      ORDER
     MARK ZUCKERBERG; FACEBOOK, INC., )
7                                     )
                  Defendants.         )
8
                                      )
9                                     )

10          On April 13, 2020, the Court entered an Order, (ECF No. 12), requiring Plaintiff to show
11   cause as to why this Court should not grant the Motion to Transfer Venue or, In the Alternative,
12   to Dismiss the Complaint, (ECF Nos. 6, 7), filed by Defendants Facebook, Inc. and Mark
13   Zuckerberg (“Defendants”). The Court explained that Plaintiff’s failure to file an opposition to
14   Defendants’ Motions would constitute consent to granting them in accord with this District’s
15   Local Rule 7-2(d). See D. Nev. Local R. 7-2(d) (“The failure of an opposing party to file points
16   and authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion
17   for attorney’s fees, constitutes a consent to the granting of the motion.”). Plaintiff had until
18   April 24, 2020, to explain why dismissal without prejudice should not occur.
19          To date, Plaintiff has not responded to either Defendants’ pending Motions or the
20   Court’s Order to Show Cause. Consequently, as outlined in the prior Order, the Court turns to
21   the following factors to determine if this action should be dismissed without prejudice: “(1) the
22   public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its
23   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of
24   cases o[n] their merits; and (5) the availability of less drastic sanctions.” Ghazali v. Moran, 46
25   F.3d 52, 53 (9th Cir. 1995). All factors but the fourth weigh in favor of dismissal without


                                                 Page 1 of 2
          Case 2:19-cv-02146-GMN-BNW Document 13 Filed 04/30/20 Page 2 of 2



1    prejudice. Public interest favors resolution of this case which has remaining stagnant for four
2    months, the Court has an inherent need to manage its docket by ruling on pending motions and
3    closing cases where there is prolonged inactivity, Defendants would be prejudiced in expending
4    additional costs to litigate against an absent plaintiff, and the Court has already provided
5    Plaintiff an opportunity to seek less drastic sanctions than dismissal without prejudice.
6    Accordingly,
7           IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, (ECF No. 7), is
8    GRANTED in part and DENIED in part. Plaintiff’s Complaint, (ECF No. 1-5), is
9    DISMISSED without prejudice.
10          IT IS FURTHER ORDERED that Defendants’ Motion to Transfer Venue, (ECF No.
11   6), is DISMISSED as moot.
12          The Clerk of Court shall close the case.
13                      30 day of April, 2020.
            DATED this _____
14

15
                                                   ___________________________________
16
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
17

18

19

20

21

22

23

24

25



                                                 Page 2 of 2
